DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Current status of 17/306,646
This Office Action is responsive to amended claims filed on 07/12/2021. 
Claims 1, 24, 26-31, 33, 36, 39-41, 43-44, 46-47, 49, 51, and 53 are subject to an election of species requirement and a restriction requirement. 
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 24, and 26-29, drawn to a composition comprising a compound of genus Formula I, classified in A61K31/609.
II. Claims 30-31 and 33, drawn to a method of treating cancer, classified in A61P35/00.
III. Claims 36, 39-41, 43-44, 46-47, 49, 51, and 53, drawn to a method of testing a compound for an ability to inhibit a RAS-mediated cancer, classified in A61K31/04. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of treating cancer can be practiced with another materially different product, such as taxol. In addition, the compounds of Formula I, which inhibit RAS, can be used in other diseases in which inhibiting RAS would be beneficial, such as Noonan syndrome.  Therefore, Groups I and II are distinct.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have a materially different effect. The method of treating cancer is used in patient and treats cancer. The method testing a compound for an ability to inhibit a RAS-mediated cancer is used in a petri dish with cells and determines the percentage of cells surviving.  
Inventions I and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the Group I composition comprising a compound of genus formula I cannot be made by or used in the Group III method of testing a compound for an ability to inhibit a RAS-mediated cancer. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions I, II, and III require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Inventions I and II will require different search queries to find the compound and then separately find the method of treating cancer. Inventions II and III will require different searches as the steps and objectives for inventions II and III are different. Inventions I and III will require different search queries to find the compound and then separately find an unrelated method of testing a compound for an ability to inhibit a RAS-mediated cancer. 

Election of Species
This application contains claims directed to the following patentably distinct species: 
If Applicants choose Group I, then Applicants must elect one species of Formula I. A compliant election will be a fully defined species of formula I, wherein every variable is defined. See claim 24 which contains examples Applicants may choose from. Applicants must also include a name of the elected compound. Additionally, Applicants must also elect one species of Ras-mediated cancer of claim 28. For example, see claim 29, which contains examples Applicants may choose from. 
If Applicants choose Group II, then Applicants must elect one species of cancer of claim 30. A compliant election will be one cancer, such as pancreatic cancer or AML.  
If Applicants choose Group III, then Applicants must elect one species of test compound of claim 36. A compliant election will be a fully defined compound. Applicants must also elect a threshold amount for the percent cell survival of the cells of claim 36. See claim 41 for an example applicants may choose from. Applicants must elect a threshold amount for the percent cell survival of the cells of claim 43. See claim 44 for an example applicants may choose from. 
The species are independent or distinct because: 
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). A search for one species of formula I “A” 
    PNG
    media_image1.png
    210
    211
    media_image1.png
    Greyscale
, which has a NO2 substituent and no fused rings, is distinct from formula I “B” 
    PNG
    media_image2.png
    182
    272
    media_image2.png
    Greyscale
, which has a fluxed ring and an ether group. A search for one Ras-mediated cancer, malignant melanoma, is distinct from urinary bladder carcinoma, which effects different parts of the body, develops differently, and requires different medications. A test compound (Ras inhibitor) of claim 36 such as 
    PNG
    media_image3.png
    225
    225
    media_image3.png
    Greyscale
, which has an NO2 group and a fused ring, is structurally distinct from another test compound (Ras inhibitor) benazepril 
    PNG
    media_image4.png
    160
    219
    media_image4.png
    Greyscale
, which does not have a NO2 group and has a different fused heterocyclic ring group. Searching for one level of threshold amount for the percent cell survival of the cells of claim 36, such as 30%, will not return results for another threshold, 80%. 
 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). A search for one species of formula I “A” 
    PNG
    media_image1.png
    210
    211
    media_image1.png
    Greyscale
, which has a NO2 substituent and no fused rings, is distinct from and will not find another species of formula I “B” 
    PNG
    media_image2.png
    182
    272
    media_image2.png
    Greyscale
, which has a fluxed ring and an ether group. A search for one Ras-mediated cancer, malignant melanoma, will not find results for urinary bladder carcinoma. A test compound (Ras inhibitor) of claim 36 such as the one depicted above will not return results for another test compound (Ras inhibitor) benazepril. Searching for one level of threshold amount for the percent cell survival of the cells of claim 36, such as 30%, will not return results for another threshold, 80%. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILLIAN A HUTTER/          Examiner, Art Unit 1625      


/JOHN S KENYON/          Primary Patent Examiner, Art Unit 1625